      Case 1:20-cr-00521-CM Document 117 Filed 03/25/21 Page 1 of 2


                                                                                                     --
                              DOAR RIECK KALEY & MACK                    ELECT.Roi k .-L.. : :· , ..
                                       ATTORNEYS AT LAW



JOHN DOAR (192 1-2014)
                                                                                       ~
WALTER MACK                                                                          7TH FLOOR
                                                                                217 BROADWAY
   OF COUNSEL
                                                                            NEW YORK , NY. l0007-291 I
JOHN JACOB RIECK, JR
JOHN F. KALEY
                                                                             TELEPHONE: (2 12) 6 I 9· 3730
DA YID RIVERA
                                                                             FACSIMILE : (212) 962-503 7
MICHAEL MINN EFOR
                                                                               e-ma il : firm @doarlaw .com
                                                                               website: www.doarlaw .com




                                                                     March 23, 2021



By ECF Filing
Hon . Colleen McMahon
Chief Judge
United States District Court
  for the Southern District of New York
500 Pearl Street
New York, NY 10007

                              Re:     United States v. Arthur Gipson
                                      Docket No. 20 Cr. 521 (SONY)

Dear Judge McMahon:

        I represent the defendant Arthur Gipson in the above-referenced matter. I write without
objection from the Government to request a bail modification so as to allow Mr. Gipson to travel
to Boston on April 3rd to visit his son, returning to his home on Long Island on April 5th •

         At his presentment and arraignment on October I, 2020, bail for Mr. Gipson was fixed in
the amount of a $250,000 PRB co-signed by one financially responsible person (Mr. Gipson's
wife) and secured by his home, travel restricted to the EDNY and SONY, pretrial services
supervision and surrender of any travel documents, along with the usual conditions barring
contact with co-defendants and possession of any firearms. All of these bail conditions have
been satisfied and Mr. Gipson has been in full compliance with all of the conditions of his
release.

         Mr. and Mrs. Gipson would like to travel to Boston to visit their son, who resides in the
Boston area. They propose to leave their home on Long Island on Saturday, April 3rd and return
to their home on Monday, April 5th • While in Boston, Mr. and Mrs . Gipson will be staying at
The Liberty Hotel, 215 Charles Street, Boston, MA.
      Case 1:20-cr-00521-CM Document 117 Filed 03/25/21 Page 2 of 2



Honorable Colleen McMahon                          2                               March 23 , 2021



       AUSA Jason Swergold has advised me that the Government has no objection to the bail
modification requested. Pretrial Services Officer Francesca Piperato has advised me that Pretrial
Services has no objection to the bail modification requested.

       Thank you for the Your Honor's consideration of this request.

                                                                   Respectfully submitted,

                                                                           Isl
                                                                   John F. Kaley


cc: AUSA Jason Swergold
    Pretrial Services Officer Francesca Piperato
    (both via ECF filing)
